PER CURIAM:
The government appeals from the dismissal of a marijuana indictment. The only issue is whether the district court erred in concluding it lacked subject matter jurisdiction because the vessel was not apprehended in United States custom waters. This circuit has addressed this issue several times since the dismissal of this action. Our decisions indicate the district court applied incorrect law.
We therefore vacate and remand for further proceedings in light of United States v. Romero-Galue, 757 F.2d 1147 (11th Cir. 1985) and United States v. Gonzalez, 776 F.2d 931 (11th Cir.1985).
VACATED and REMANDED.